DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner recognizes that all original objections and rejections under 35 U.S.C. § 112(b) previously stated for the original drawings, specification, and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 06/15/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-3 and 5-15 on pages 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a traveling state calculation section that calculates … a target detection section that detects … a target state calculation section that calculates … a lateral moving object determination section that determines … a collision determination section that determines … a collision avoidance control section that automatically controls … calculates” in Claims 1 and 13
“the collision avoidance control section calculates” in Claim 2
“…collision avoidance control section is configured to… calculate… determines… determined” in Claim 3
“…collision avoidance control section has determined…” in Claim 5
“…target state calculation section cannot calculate…estimates” in Claim 6
 “…collision avoidance control section is configured to: set…and set…” in Claim 8
“…collision avoidance control section calculates…” in Claim 9
“…collision avoidance control section changes…” in Claim 10
“…collision avoidance control section sets…” in Claim 11
“…collision determination section determines…” in Claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows: 
Page 5 Lines 10-13: “The ECU 20, as a program which is executed by the CPU, includes a travelling state calculation section 21, a target detection section 23, a target state calculation section 24, a lateral moving object determination section 25, a collision determination section 27 and the collision avoidance control section 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claims 1-2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIDA (US 20140163859 A1; already of record), further in view of SHIMIZU (US 20160114800 A1; already of record), further still in view of Sasabuchi (US 2015/0307093).

Regarding claim 1, TSUCHIDA discloses, 
A collision avoidance apparatus (Abstract) comprising: 
a traveling state calculation section (Paragraphs [0024]: ECU) that calculates a traveling state which includes … and a moving velocity of an own vehicle (Paragraph [0025]: “receives a signal indicating a running speed of the own vehicle detected by the vehicle speed sensor 13 and calculates a velocity of the object based on the above-described relative speed and the running speed of the own vehicle”);
a target detection section (Paragraphs [0024]: ECU) that detects a target ahead of the own vehicle (Paragraph [0023]) ;
…
a lateral moving object determination section (Paragraph [0024]: ECU) that determines whether the target is a lateral moving object moving in a direction orthogonal to the moving direction of the own vehicle (Paragraphs [0033], [0039]-[0040]);
a collision determination section (Paragraph [0024]: ECU) that determines whether the own vehicle will collide with the lateral moving object when the lateral moving object determination section has determined that the target is the lateral moving object (Paragraph [0033], [0039]-[0040]); and
a collision avoidance control section (Paragraph [0024]: ECU) that automatically controls brakes of the own vehicle (Paragraph [0032] and Fig. 1: Judgement Unit-17, Avoidance Operation Unit-18 - Judgement Unit determines that vehicle will collide with object. Avoidance Operation Unit which contains brake controls, will control the brakes of the vehicle.) ….
…
TSUCHIDA does not disclose the limitations of …a moving direction…
a target state calculation section that calculates a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle; 
…
…such that a velocity of the own vehicle is to be a predetermined deceleration in set when the collision determination section has determined that the own vehicle will collide with the lateral moving object,
wherein the collision avoidance control section calculates, based on 
(i) a passing- through period of the lateral moving object in which a rear end of the lateral 
moving object passes through an own vehicle course that is a moving course of the own vehicle and  
(ii) a reaching period of the own vehicle that is a period remaining in which a front end of the own vehicle reaching reaches a lateral moving object course that is a moving course of the lateral moving object, 
that an operation timing of the brakes for the lateral moving object passing through the own vehicle course before the own vehicle reaches the lateral moving object course, and operate operates the brakes at the calculated operation timing of the brakes, 
wherein the collision determination section determines that the own vehicle will collide with the lateral moving object if all of following conditions are not satisfied,
a first condition in which a passing-through period of the own vehicle is less than or equal to a reaching period of the lateral moving object, and
a second condition in which the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle, the passing-through period of the own vehicle being a period in which the own vehicle passes through the lateral moving object course, the reaching period of the lateral moving object being a period remaining before the lateral moving object reaches the own vehicle course.
However, SHIMIZU, in the same field of endeavor, teaches the following features:
	…
	… a moving direction (Paragraph [0026])…
	…
	a target state calculation section that calculates a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle (Paragraph [0025], [0026]);
	… such that a velocity of the own vehicle is to be a predetermined deceleration in set if the collision determination section has determined that the own vehicle will collide with the lateral moving object (Paragraph [0032]),
	…
	Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the functionalities of the traveling state calculation, target detection, lateral moving object determination, collision determination, and the brake control, passing-through and reaching periods of the collision avoidance control sections as taught in TSUCHIDA with the limitations of a moving direction, a target state calculation section that calculates a state of the target detected by the target detection section which includes a moving direction of the target, a size of the target, a moving velocity of the target, and a position of the target relative to a position of the own vehicle and a velocity of the own vehicle is to be a predetermined deceleration in set if the collision determination section has determined that the own vehicle will collide with the lateral moving object as taught by SHIMIZU. Doing so would allow turning at appropriate times and help the driver detect objects like pedestrians near his/her surroundings (Paragraph [0005]).
	The combination of Tsuchida and Shimzu does not teach:
wherein the collision avoidance control section calculates, based on 
(i) a passing- through period of the lateral moving object in which a rear end of the lateral 
moving object passes through an own vehicle course that is a moving course of the own vehicle and  
(ii) a reaching period of the own vehicle that is a period remaining in which a front end of the own vehicle reaching reaches a lateral moving object course that is a moving course of the lateral moving object, that an operation timing of the brakes for the lateral moving object passing through the own vehicle course before the own vehicle reaches the lateral moving object course, and operate operates the brakes at the calculated operation timing of the brakes, 
wherein the collision determination section determines that the own vehicle will collide with the lateral moving object if all of following conditions are not satisfied,
a first condition in which a passing-through period of the own vehicle is less than or equal to a reaching period of the lateral moving object, and
a second condition in which the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle, the passing-through period of the own vehicle being a period in which the own vehicle passes through the lateral moving object course, the reaching period of the lateral moving object being a period remaining before the lateral moving object reaches the own vehicle course.

	However in the same field of endeavor, Sasabuchi teaches a collision avoidance assist apparatus (Abstract) and more specifically:
	wherein the collision avoidance control section calculates, based on (i) a passing- through period of the lateral moving object in which a rear end of the lateral moving object passes through an own vehicle course that is a moving course of the own vehicle and  (ii) a reaching period of the own vehicle that is a period remaining in which a front end of the own vehicle reaching reaches a lateral moving object course that is a moving course of the lateral moving object, that an operation timing of the brakes for the lateral moving object passing through the own vehicle course before the own vehicle reaches the lateral moving object course, and operate operates the brakes at the calculated operation timing of the brakes (Fig. 5; Paragraphs [0057]-[0066], i.e. determining if a lateral moving object crosses path with vehicle and activates braking control if collision is predicted), 
wherein the collision determination section determines that the own vehicle will collide with the lateral moving object if all of following conditions are not satisfied,
a first condition in which a passing-through period of the own vehicle is less than or equal to a reaching period of the lateral moving object (Fig. 5; Paragraphs [0057]-[0066], i.e. determining if a lateral moving object crosses path with vehicle and activates braking control if collision is predicted), and
a second condition in which the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle, the passing-through period of the own vehicle being a period in which the own vehicle passes through the lateral moving object course, the reaching period of the lateral moving object being a period remaining before the lateral moving object reaches the own vehicle course (Fig. 5; Paragraphs [0057]-[0066], i.e. determining if a lateral moving object crosses path with vehicle and activates braking control if collision is predicted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Tsuchida to incorporate the teachings of wherein the collision avoidance control section calculates, based on (i) a passing- through period of the lateral moving object in which a rear end of the lateral moving object passes through an own vehicle course that is a moving course of the own vehicle and  (ii) a reaching period of the own vehicle that is a period remaining in which a front end of the own vehicle reaching reaches a lateral moving object course that is a moving course of the lateral moving object, that an operation timing of the brakes for the lateral moving object passing through the own vehicle course before the own vehicle reaches the lateral moving object course, and operate operates the brakes at the calculated operation timing of the brakes, wherein the collision determination section determines that the own vehicle will collide with the lateral moving object if all of following conditions are not satisfied, a first condition in which a passing-through period of the own vehicle is less than or equal to a reaching period of the lateral moving object, and a second condition in which the passing-through period of the lateral moving object is less than or equal to the reaching period of the own vehicle, the passing-through period of the own vehicle being a period in which the own vehicle passes through the lateral moving object course, the reaching period of the lateral moving object being a period remaining before the lateral moving object reaches the own vehicle course, as taught by Sasabuchi. Doing so would assist in avoiding a collision, as recognized by Sasabuchi (Paragraphs [0006]-[0007]). 

Regarding claim 2, the combination of Tsuchida, Shimzu, and Sasabuchi teaches the apparatus of claim 1, where TSUCHIDA discloses, 
The collision avoidance apparatus according to claim 1, wherein the collision avoidance control section calculates the operation timing of the brakes such that the passing-through period of the lateral moving object is the same as the reaching period of the own vehicle (Paragraph [0032] and [0034]: Braking unit allows for the brakes to be operated).

	Regarding claim 12, the combination of Tsuchida, Shimizu, and Sasabuchi teaches the apparatus of claim 1. The combination of combination of Tsuchida, Shimizu, and Sasabuchi further teaches: 
wherein a width of the own vehicle course is defined in the direction orthogonal to the moving direction by a width of the own vehicle (Sasabuchi: Fig. 7 Element f), and
a width of the lateral moving object course is defined in a direction parallel to the moving direction by a width of the target (Sasabuchi: Fig. 7 Element γ).
The motivation to combine the references is the same as stated for claim 1 above.

7.	Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Shimzu, and Sasabuchi, as applied to claim 1 above, and in view of SUN et.al. (US 9308914 B1; already of record), herein SUN, and further in view of ANDREWS (US 5926114 A; already of record).

Regarding claim 3, the combination of Tsuchida, Shimzu, and Sasabuchi teaches the apparatus of claim 2, where TSUCHIDA discloses, 
The collision avoidance apparatus according to claim 2, 
wherein the collision avoidance control section (Paragraph [0024]: ECU) is configured to: 
calculate an own vehicle stop period that is a period from when the collision avoidance control section operates brakes to when the own vehicle stops, when the brakes are operated at the time when the collision determination section determines that the own vehicle will collide with the lateral moving object (Paragraph [0032] and [0034]); and
Neither TSUCHIDA nor SHIMIZU nor SASABUCHI teach when the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operate the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated or the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course.
However, SUN, in the same field of endeavor, teaches the following feature: 
when the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operate the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated (Col. 5 Lines 13-23)…
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the calculation of the vehicle stop period and the operation of the brakes at a stop time regardless of whether the operation timing of the brakes arrives as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of if the collision avoidance control section has determined an operation period of the brakes is longer than the own vehicle stop period, operates the brakes at a stop time regardless of whether the operation timing of the brakes arrives, the operation period of the brakes being a period from when the brakes at the operation timing of the brakes to when operation of the brakes is terminated or the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course as taught by SUN. Doing so would help control the vehicle based on its surroundings to avoid accidents. (Abstract, Col. 1 Lines 13-27).
	Yet, the combination of TSUCHIDA, SHIMIZU, SASABUCHI, and SUN still do not teach the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course.
However, in the same field of endeavor, ANDREWS teaches:
…the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course (Col. 8: lines 12-25).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the vehicle stop period and the operation of the brakes at a stop time regardless of whether the operation timing of the brakes arrives as taught in TSUCHIDA, the notification of targets as taught in SHIMIZU, and when to operate the brakes as taught in SUN with the limitation of the stop time being a time at which the own vehicle is capable of stopping in a front of the lateral moving course as taught in ANDREWS. Doing so would help warn the driver about oncoming vehicles in an intersection (Col. 1, Lines 5-9).

Regarding claim 13, the claim(s) recite analogous limitations to claim(s) 1-3, above  and is therefore rejected on the same premise.

Regarding claim 14, the claim(s) recite analogous limitations to claim(s) 12, above and is therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite analogous limitations to claim(s) 1, above and is therefore rejected on the same premise.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Shimzu, and Sasabuchi as applied to claim 1 above and further in view of STRAUSS et. al. (US 9569968 B2; already of record), herein “STRAUSS”. 

Regarding claim 5, the combination of Tsuchida, Shimzu, and Sasabuchi does not teach  wherein for a state in which the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state regardless of whether the operation timing of the brakes has arrived.
However, STRAUSS, in the same field of endeavor, teaches the following feature: 
The collision avoidance apparatus according to claim 1, wherein for a state which the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state (Col. 4 Lines 1-48, 66-67; Col. 5 Lines 1-10; Fig. 2: The brake intervention is set by the Controller shown in Fig. 2, the disabled state can be determined if there is a faulty function of the system such as a sensor malfunction). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the vehicle stop period and the operation of the brakes at a stop time regardless of whether the operation timing of the brakes arrives as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of if the collision avoidance control section has determined a calculation disabled state in which the target state calculation section cannot calculate the state of the target, the collision avoidance control section operates the brakes from when the collision avoidance control section determines the calculation disabled state as taught in STRAUSS. Disabled is a broad term as it could depend on if the power of the controller is out or the controller is corrupted. If objects cannot be seen due to a failure of a component which detects objects, the logical solution would be to operate the brakes immediately in order to prevent a collision. Combining the concepts of the disabled state with the operation of the brakes at the stop time would help prevent collision with the lateral object especially if the collision risk is high (Col. 1 Lines 24-61).

9.	Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Shimzu, and Sasabuchi as applied to claim 1 above and further in view of FURUTAKE (US 20170064175 A1; already of record).

Regarding claim 6, the combination of Tsuchida, Shimzu, and Sasabuchi teaches the apparatus of claim 1, where TSUCHIDA discloses, 
… the target state calculation section estimates the target length along the moving direction of the target based on reflected waves acquired from a millimeter-wave sensor mounted on the own vehicle and calculates the state of the target (Paragraph [0023], [0025], [0032]).
The combination of Tsuchida, Shimzu, and Sasabuchi does not teach if the target state calculation section cannot calculate a target length along the moving direction of the target.
However, FURUTAKE, in the same field of endeavor, teaches the following feature:
The collision avoidance apparatus according to claim 1, wherein when the target state calculation section cannot calculate a target length along the moving direction of the target (Paragraph [0068]), … 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified reflected waves acquired from a millimeter-wave sensor as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of if the target state calculation section cannot calculate a target length along the moving direction of the target as taught in FURUTAKE. Doing so will help improve forward collision preventing process and the lane departure warning process can be favorably executed (Paragraph [0071]). 

Regarding claim 7, the combination of Tsuchida, Shimzu, and Sasabuchi does not teach wherein the estimated target length decreases with decreasing reflection intensity of the reflected waves.
However, FURUTAKE, in the same field of endeavor, teaches the following features:
The collision avoidance apparatus according to claim 6, wherein the estimated target length decreases with decreasing reflection intensity of the reflected waves (Paragraph [0046]: “radar waves of millimeter waves or laser light are transmitted and received so as to detect an object reflecting the radar waves….”-When the distance of the object is farther, the reflection intensity is smaller and vice versa).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reflected waves acquired from a millimeter-wave sensor in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of wherein the estimated target length decreases with decreasing reflection intensity of the reflected waves as taught in FURUTAKE. Doing so will help improve forward collision preventing process and the lane departure warning process can be favorably executed (Paragraph [0071]). 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Shimzu, and Sasabuchi as applied to claim 1 above, and in view of KATO et. al. (JP 2012196997 A; already of record), herein “KATO”, and further in view of SHIOTA et. al. (US 20150153737 A1; already of record), herein “SHIOTA”.

Regarding claim 8, the combination of Tsuchida, Shimzu, and Sasabuchi  does not teach wherein the collision avoidance control section is configured to:  
set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length; and 
set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration.
However, KATO, in the same field of endeavor, teaches the following feature:
The collision avoidance apparatus according to claim 6, 
wherein the collision avoidance control section (Paragraph [0012]) is configured to:  
set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length (Paragraphs [0021] and [0027]); and
…
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified reflected waves acquired from a millimeter-wave sensor as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of the collision avoidance apparatus according to claim 6, wherein the collision avoidance control section is configured to:  set a first deceleration as the predetermined deceleration when the target state calculation section has estimated the target length  as taught in KATO. Doing so would help warn the driver of an imminent collision (Paragraph [0002]).
Yet, the combination of TSUCHIDA, SHIMIZU, SASABUCHI, and KATO still do not teach set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration.
However, SHIOTA, in the same field of endeavor, teaches the following feature:
…
set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration (Paragraph [0003], [0047]-[0050] and Fig. 3B and Fig. 3C: Reference Relative Deceleration Asub and Target relative deceleration Af when vehicle can be easily be reduced in speed; Asub is less than Af when distance decreases).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified reflected waves acquired from a millimeter-wave sensor as taught in TSUCHIDA, the notification of targets as taught in SHIMIZU, and the setting of a first deceleration as the predetermined deceleration as taught in KATO with the limitation of set a second deceleration as the predetermined deceleration when the target state calculation section has calculated the target length after the target state calculation section has estimated the target length and the calculated target length is longer than the estimated target length, the second deceleration being greater than the first deceleration as taught in SHIOTA. Doing so would help start speed-reduction control at appropriate times without causing a reduction in drivability (Paragraph [0009]).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsuchida, Shimzu, and Sasabuchi as applied to claim 1 above and  further in view of KUMAGAI et. al. (JP 2017-139359; using citations from US 20190023241; already of record), herein “KUMAGAI”. 

Regarding claim 9, the combination of Tsuchida, Shimzu, and Sasabuchi does not teach the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration, and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated.
However, KUMAGAI, in the same field of endeavor, teaches the following features:
The collision avoidance apparatus according to claim 1, wherein the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration (Paragraph [0041]  Fig. 4: (slope of t0 to t2 corresponds to jerk J1)), and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated (Paragraph [0053] and Fig. 4: (no slope from t6 to t7)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionalities of the traveling state calculation, target detection, lateral moving object determination, collision determination, and the brake control, passing-through and reaching periods of the collision avoidance control sections as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of the collision avoidance control section calculates jerk of a period between a time when the brakes are operated and when the speed of the own vehicle is to be the predetermined deceleration, and calculates the operation timing of the brakes such that the operation period of the brakes is longer than an operation period of the brakes when no jerk is calculated as taught in KUMAGAI. Doing so, would help with automatic emergency braking for avoiding collision between an own vehicle and an obstacle or reducing collision damage (Paragraph [0002]).

12.	Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tsuchida, Shimzu, and Sasabuchi as applied to claim 1 above, and further in view of SHIMA et. al. (US 10210400; already of record), herein “SHIMA”.
 
Regarding claim 10, the combination of Tsuchida, Shimzu, and Sasabuchi does not teach the collision avoidance control section changes the predetermined deceleration in accordance with types of the target.
However, SHIMA, in the same field of endeavor, teaches the following feature:
The collision avoidance apparatus according to claim 1, wherein the collision avoidance control section changes the predetermined deceleration in accordance with types of the target (Col. 4 Line 27-67, Col. 5 Line 4: Image Processing is performed to detect the vehicle, bicycle, or pedestrian using the second and third calculation devices. The results recognized by the calculation devices are sent to the fourth calculation device where the relative deceleration of the own vehicle with respect to the other vehicle, bicycle, or pedestrian are calculated and the deceleration is controlled).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionalities of the traveling state calculation, target detection, lateral moving object determination, collision determination, and the brake control, passing-through and reaching periods of the collision avoidance control sections as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of the collision avoidance control section changes the predetermined deceleration in accordance with types of the target as taught in SHIMA. Doing so would help perform image processing of the detection of objects more accurately. Better detection helps with a more accurate control of the vehicle including deceleration (Col. 1 Lines 64-67, Col. 2 Lines 1-47).

Regarding claim 11, the combination of Tsuchida, Shimzu, Sasabuchi, and Shima teaches the apparatus of claim 10, where TSUCHIDA discloses, 
The collision avoidance apparatus according to claim 10, wherein: the types of target include a vehicle, a bicycle and a pedestrian (Paragraph [0025]-[0026]); and
…
The combination of Tsuchida, Shimzu, and Sasabuchi does teach among the vehicle, the bicycle and the pedestrian, the collision avoidance control section sets to a greatest value as the predetermined deceleration when the target is the vehicle, and sets to a lowest value as the predetermined deceleration when the target is the pedestrian.
However, SHIMA, in the same field of endeavor, teaches the following feature:
…
among the vehicle, the bicycle and the pedestrian, the collision avoidance control section sets to a greatest value as the predetermined deceleration when the target is the vehicle, and sets to a lowest value as the predetermined deceleration when the target is the pedestrian (Col. 4 Lines 27-67, Col. 5 Lines 1-4: Image Processing is performed to detect the vehicle, bicycle, or pedestrian using the second and third calculation devices. The results recognized by the calculation devices are sent to the fourth calculation device where the relative deceleration of the own vehicle with respect to the other vehicles, bicycle, or pedestrian are calculated and the deceleration is controlled. The deceleration of the own vehicle would be set to a value based on the particular object detected).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionalities of the traveling state calculation, target detection, lateral moving object determination, collision determination, and the brake control, passing-through and reaching periods of the collision avoidance control sections as taught in TSUCHIDA and the notification of targets as taught in SHIMIZU with the limitation of among the vehicle, the bicycle and the pedestrian, the collision avoidance control section sets to a greatest value as the predetermined deceleration when the target is the vehicle, and sets to a lowest value as the predetermined deceleration when the target is the pedestrian as taught in SHIMA. Doing so would help perform image processing of the detection of objects more accurately. Better detection helps with a more accurate control of the vehicle including deceleration (Col. 1 Lines 64-67, Col. 2 Lines 1-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661